Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not show or suggest, “a movable structure that includes a moving core movable by the magnetic force and a valve body configured to be driven by the moving core to open and close the nozzle hole, the movable structure internally having a movable flow passage which is a part of the flow passage; and a body that internally accommodates the movable structure in a movable state and internally has a part of the flow passage, wherein the movable structure includes a throttle portion at which a passage area of the movable flow passage is partially throttled to regulate a flow rate, the flow passage includes a throttle flow passage defined by the throttle portion and a separate flow passage between the movable structure and the body to cause the fuel to flow independently of the throttle flow passage, a passage area of the separate flow passage is smaller than a passage area of the throttle flow passage, and a position of the separate flow passage in a direction perpendicular to a moving direction of the movable structure is different from an outermost peripheral position of the moving core” as claimed I  claim 1, claims 2-9, 11-22 depend from claim 1 and are allowable for at least the above limitation.   
Claim 10, similarly has the limitations of “a movable structure that includes a moving core movable by the magnetic force and a valve body configured to be driven by the moving core to open and close the nozzle hole, the movable structure internally having a movable flow passage which is a part of the flow passage; and a body that internally accommodates the movable structure in a slidable state and internally has a part of the flow passage, wherein the movable structure includes a throttle portion at which a passage area of the movable flow passage is partially throttled to regulate a flow rate and a sliding surface slidable with the body, the flow passage includes a throttle flow passage defined by the throttle, and a position of the sliding surface in a direction perpendicular to a slidable direction of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached M-F after 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/ARNOLD CASTRO/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747